 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDJing Truck Leasing Corp.and Union Beer DistributorCompany, A Division of Jing Beer Distributing Co.,Inc.andCharles Quinn.Case 29-CA-3039September 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 15, 1973, Administrative Law Judge Eu-gene E. Dixon issued-the attached Decision in thisproceeding. Thereafter, both Respondent and Gener-al Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.,The Board has considered the Administrative LawJudge's Decision, the exceptions and briefs, and theentire record in this case, and finds merit in certain ofRespondent's exceptions. Accordingly, we adopt onlyso much of the Administrative Law Judge's rulings,findings, and conclusionsas isconsistent with ourDecision and Order herein.The complaint, as litigated, alleged that Respon-dent terminated Charles Quinn's employment as atractor-trailer driver on April 28, 1972, "because saidemployee attempted to join and assisted" BreweryDelivery Employees Local Union No. 46, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereafter referredto as the Union, and that the termination thereforeviolated Section 8(a)(3) and (1) of the Act. The Ad-ministrative Law Judge so found. We disagree.As set forth more fully in the Administrative LawJudge's Decision, Jing Truck Leasing Corp. (Respon-dent) is engaged in the sale and distribution of beerin the New York Cityarea.Out of the 55 employeesRespondent has working for it, 30 are truckdriversrepresented under a contract with the Union. In No-vember 1970, Respondent's president, Joseph Lomus-cio, hired Charles Quinn as a tractor-trailer driver.Unlike the other 30 truckdrivers who were drivingleased trucks and who were paid by the hour, Quinnwas assigned to drive Respondent's own truck,worked different hours, and was paid on the basis ofa per-haul pay arrangement which allowed him toearn almost double that of the union-representeddrivers.Although Quinn testified that, in the course of hisemployment, he told union stewards that he wantedto join the Union, the Administrative Law Judgefound this testimony totally incredible, noting, as onereason, that Quinn would not likely be willing to giveup half his income to join the Union. And, apart fromthis discredited testimony, the recordcontains no evi-dence whatsoever that Quinn either sought to applyfor union membership, or that he was ever asked bythe Union to join it, or that Quinn or anyone from theUnion approached Lomuscio on the matter of Quinnjoining the Union. Nor is there any evidence thatLomuscio believed or had a basisfor suspecting eitherthat Quinn wanted to join the Union or that he hadbeen requested to do so.Nonetheless, the Administrative Law Judge foundthat Quinn was fired because Respondent did notwant him to join the Union. He based this findingsolely on Quinn's uncorroborated testimony that, onthe day of Quinn's discharge, Lomuscio told him:"before I let you join the Union,I am goingto sell thetruck," discrediting Lomuscio's expressdenial that hehad made any reference to the Unionin explaining toQuinn that he wished to sell the truck and have thehauling work involved done on an independent con-tract basis.' This credibility determination was basedprimarily on the Administrative Law Judge's rea-soning that "An attemptto sell a nineor ten thousanddollar truck and enter into a longterm hauling con-tract is simply not done the way Lomuscio's own testi-mony shows that it was done withoutsome extraneousor ulterior motivation" (which he concluded to beUnion). And this ultimate conclusion maybe ground-ed on the Administrative Law Judge's expressedsuspi-cionthat Lomuscio had earlier been pressured by theUnion in connection with Quinn's lack of member-ship.The conclusions are, however, based on the Admin-istrative Law Judge's personalview of themanner inwhich a sales transaction of this kind should be con-ducted and on suspicion unsupported by the evi-dence. Lomuscio unquestionably offered the salestransaction to Quinn and later triedto consummate itwith another individual. And it is plain from Quinn'sown testimony that the manner in which the offer wasmade did not stun him. Indeed, accordingto his testi-mony, Quinn responded immediately with a counter-offer of a 3-year agreement,and Lomuscio againcountered that offer with yet another. The Record"As pointed out by Respondent's exceptions,theAdministrative LawJudge's statement that "Lomuscio's own testimony admits the union motiva-tion for Quinn's termination"is erroneous,as nowhere in his testimony doesLomuscio make such an admission.We believe,however, that the Adminis-trative Law Judge's error in this respect was unintended and that what hereally wanted to say was that the statement attributed to Lomuscio by Quinnin the testimony of the latter which the Administrative Law Judge credited-namely that before Lomuscio would let Quinn join the Union,he would sellthe truck-mounted to an admission by Lomuscio to Quinn of the antiunionmotive described in the complaint For reasons set out above,we find thatQuinn's testimony in this respect is not sufficient to support the GeneralCounsel's case.206 NLRB- No. 19 JING TRUCK LEASING CORP.77indicates that no final deal was made at that time andthat a week later further negotiations ensued betweenQuinn and Lomuscio, which in turn were followed byQuinn getting an appraisal of the tractor. Nothingabout that course of dealing appears so wholly incred-ible to us as to be explainable only by "extraneousulterior motivation."Nor can inferences fairly be drawn from any recordevidence, other than that credited by the Administra-tiveLaw Judge,2 that Lomuscio discharged Quinneven partially because he was seeking to join theUnion. Thus, as we already have pointed out, there isno proof either that Quinn desired or sought to signup with the Union, or that Lomuscio had any reasonto so believe. There also is no proof of union contactwith Lomuscio on the subject; no showing of animusby Lomuscio toward the Union, or vice versa; noevidence at all of union interest in Lomuscio's dis-charge of Quinn; and not even a suggestion thatQuinn attempted to invoke the Union's aid to rescindthe termination action. Indeed, there is contrary proofthat Respondent did in fact want to sell the truck andchange its mode of operation. Accordingly, we areconvinced, and find, that, notwithstanding the credi-bility finding of the Administrative Law Judge, theweight of the evidence is contrary to the basic premiseon which the General Counsel tried this case. TheGeneral Counsel has therefore failed to sustain hisburden of proving by a preponderance of the evidencethat Quinn was discharged in violation of Section8(a)(3) and we shall dismiss the complaint in its entire-ty-charges filed on September 15, 1972, by Charles Quinn,alleged that Jing Truck Leasing Corp. and Union Beer Dis-tributor Company, a Division of Jing Beer Distributing Co.,Inc., Respondents herein, had engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act bydischarging their employee, Charles Quinn, because he at-tempted to join and assist Brewery Delivery Employees Lo-cal Union No. 46, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, andengaged in other concerted activity for the purpose of col-lective bargaining and mutual aid and protection.In its duly filed answer Respondents denied the commis-sion of any unfair labor practices.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material herein Respondents have main-tained their principal office and places of business at 1213Grant Street, in the Borough of Brooklyn, city and State ofNew York, herein called the plant, where they have been atall times material herein engaged in the sale and distributionof beer and related products. During the past year, whichperiod is representative of its annual operations generally,Respondents, in the course and conduct of their business,purchased and caused to be transported and delivered totheir plant beer and other goods and materials valued mexcess of $50,000 of which goods and materials valued inexcess of $50,000 were transported and delivered to theirplace of business in interstate commerce directly from statesof the United States other than the state in which they arelocated. Respondents have been at all times material hereinemployers engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.2It is noted that this critical testimony was presented by a witness whosecredibilitywas, as the AdministrativeLaw Judgeput it,"not unassailable,"and which is clearly self-serving.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herem called theAct, was heard at Brooklyn, New York, on January 31,1973, pursuant to due notice. The complaint, issued on No-vember 30, 1972, by the representative of the General Coun-sel for the National Labor Relations Board (herein calledtheGeneral Counsel and the Board) and based uponII.THE LABOR ORGANIZATION INVOLVEDBrewery Delivery Employees Local Union No. 46, Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, at all times material hasbeen a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABORPRACTICESCharles Quinn was hired by Respondents in November1970 as a tractor trailer driver. His duties involved haulingbeer between the Budweiser Brewery in Newark, New Jer-sey, and Respondents' premises in Brooklyn, New York.His pay was $30 a round trip, his total earnings thus beinggoverned by the number of loads he hauled. Quinn was theonly driver working for Respondents under such an ar-rangement. At the time that Quinn was hired by Respon-dents' president, Joseph Lomuscio, according to Quinn'stestimony, Quinn asked Lomuscio if it was a union job,'At all times material Respondents employed about 55 people of whomContinued 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitting to Lomuscio that he was a union man, havingbelonged to a Local 72 on which his book had run out.Lomuscio told Quinn. to "wait a couple of years" beforejoining Local 46. I credit Quinn's testimony here asit seemsto be corroborated by Lomuscio's testimony that he askedQuinn if he belonged to a union and learning that he didasked Quinn if he paid his dues. Quinn said yes and Lomus-cio said, "Continue paying your dues."According to Quinn's testimony, in March 1972 he hadtwo conversations with employee Joseph Letterie,assistantshop steward of Local 46, about joining the Union. On eachoccasion Letterie asked Quinn if he "would . . . like to jointhe Union." Each time Quinn indicated that he would. Ac-cording to Quinn, a similar inquiry was made of him byRonny Lang, another employee and shop steward. AgainQuinn indicated his desire to join. On this occasion LangtoldQuinn that if Lomuscio did not "let" him join theUnion the employees were going out on strike.On April 28, 1972, according to Quinn's further testimo-ny, on his return from his second Newark trip (after unload-ing and parking the truck) Lomuscio asked for the truckkeys telling Quinn that before Lomuscio would let him jointhe Union he was going to sell the truck. Lomuscio thenoffered Quinn the truck for $11,000 and a 1-year contractto haul beer. Quinn asked for a 3-year contract. Lomusciocountered with a 1-year contract at $65 per trip. Quinn saidnothing and Lomuscio told him not to report to workanymore.About a week later Lomuscio called Quinn at hishome and told Quinn that he had dropped the price of thetruck Ito $9,000 and would pay Quinn $70 a round trip.Quinn said he still thought the amended offering price wastoo much. Lomuscio told him to go to the White SalesCompany in Long Island City for their appraisal. ThisQuinn did, getting an opinion that the $9,000 was "toomuch money for that tractor." Quinn communicated thisinformation to Lomuscio who disagreed with it.Quinn further testified that while working for anotherbeer distributor in June 1972,on anoccasion when he wasmaking a pickup at the Budweiser Brewery in Newark aman came up to him and informed him that hisname wasJoe and that he was driving the tractor for Respondents thatQuinn used to drive. Joe further told him that Lomuscio hadoffered to sell him the tractor for $10,000 and that he wasgetting $31 a round trip. Joe further told Quinn that he wentto the "Small Business Bureau" in New York about theoffer. There he was told to get from Lomuscio "itemizedbills of fuel, repairs, etc. for the previous year...:. WhenJoe sought that information from Losmucio the latter toldhim to "forget about the whole thing." According toQuinn's further testimony he again ran across Joe at theBudweiser Brewery in early January (about 3 weeks beforethe hearing herein) and that Joe was still occupying Quinn'sformer position with Respondents.On cross-examination Quinn testified that his job, com-pared with those with Respondents' other drivers, was agood job and that as a union member he would be subjectto seniority in job preference. When asked if it was not a factthat he did not want to join the Union because then he"could not drive this particular tractor?" he answered, "No,Iwas going to join the Union if I could. It didn't make nodifference to me if I went out on the route truck or drive thetrailer." Admitting that as a routeman he might make abouthalf of the $14,000 a year he had been making on the New-ark run, he explained that in that event he "would have toget . . . a part-time job, too." Pressed further on this matterQuinn claimed that to join the Union he would be willingto take "a seven to eight thousand dollars cut in salary.." He alsotestified that the only time he made anyeffort to contact the Union was on the day he was dis-charged. He claimed that he paid no dues to the Unionbecause Lomuscio had told him to wait a couple of yearsbefore joining. He also testified that a few days after April28 he went back to see Lomuscio one evening and waited2 hours for him and left withoutseeingLomuscio. This wasafter he had been to the White Sales Company.He alsotestified that he knew Lomuscio was always at the premisesfrom 6 a.m. to 10 a.m. but never made an attempt to see him,at that time because he was "a family man and (had) to lookfor employment." He also claimed he did not know thewagesof the routemen at Respondents but said he hadworked on a route truck for SchaeferBeerand made $50 to$60 a day depending on "how many cases you took on thetruck."In his further testimony Quinn denied any offer by Lo-muscio prior to April 28 to sell the truck to him or receivingany indication that he might be laid off. He also denied anycriticism by Lomuscio that he was not keeping the truck ingood repair or clean. He denied that Lomuscio had told himthat the truck was giving him "a lot of problems." He alsodenied that it was his duty to keep batteries charged on thetruck and admitted that Lomuscio had on occasion re-charged the batteries. He admitted that it was his duty tokeep the truck clean and to check the oil but denied anyreminders from Lomuscio in these matters.Lomuscio testified that in addition to hauling beerQuinn's duties involved keeping the truck "in tip-top shapeby cleaning it, . . . checking the batteries, the oil,the steer-ing fluid and so forth." As shown, at the time Quinn washired, he was asked by Lomuscio if he belonged to a unionand was told to continue paying dues to that union.According to Lomuscio "sometimeinApril" 2 he toldQuinn he was going to "get out of the direct transporting ofbeer" because of the problems it caused and offered a dealto Quinn. Quinn said he did not know-to let him thinkabout it. At this point in his testimony Lomuscio was askedif he had any further conversations with Quinn relative tothe purchase of the truck. Lomuscio answered, "No, theonly conversation I had was at that time and he said hewould think it over,3 and he never got in touch with me anymore,and he knew I was going to get rid ofit. I was goingto cancel theinsuranceand get a truckman to handle the2 It is clear and I find from Lomuscio's testimony as a whole that the datein April that this conversation took place was April 28 on the occasion ofabout 30 were truckdnvers and helpers who belonged to Teamsters Local 46,Quinn's termination.with whom Respondents had a collective-bargaining agreement Respon-3On cross-examination Lomuscio testified that prior to April 28, 1972, hedents also had a contract covering its salesmen with a "salesmen" Local 153.1ad toldQuinn he was going to sell the truck,that he had mentioned to Quinna number of times that he was going to get out of the direct hauling. DING TRUCK LEASING CORP.79work until I would get someone to do this. And he nevercame back to me,knowing that I worked from 6 to 10everydayI am there."Lomuscio denied asking for the truck keys and deniedthat he had told Quinn that if he joined the Union he wasthrough.He also denied that he was "aware of any talk withreference to (Quinn's) joining the Union."When askedalong this line ifanyshop steward had ever approached himwith a reference to Quinn's joining the Union,Lomuscioanswered, "No sir"before counsel had indicated the subjectmatter of such an approach.4When asked if he had anyobjection to Quinn's joining the Union he answered "Iwould have no objection.I don't think I have that right. Ifa man wants to join the Union. . . ."At which point theGeneral Counsel interposed an objection.According to Lomuscio's further testimony,he discontin-ued the insurance on this truck on April 30 and for about2 months thereafter used an independent trucking firm tohaul his beer from Newark.Lomuscio claimed that he gotout of the direct hauling himself because of the"aggrava-tion"it caused him. If anything happened to the truck, aflat, or the truck got stuck"they" called him to handle it.These things he "didn't need"because he had "a mechanicthat comes in at 7 in the morning." When Lomuscio wasasked if he had offered Quinn any other position on April28 when he advised Quinn that he was"discontinuing theuse of his truck"Lomuscio answered,"No, I didn't." Thenreversing his field continued, "I did ask him if he wanted todrive a route truck.I think-I'm pretty sure I did.I told him... he couldworkon a route truck if he wanted."Lomusciocould not remen'ber what Quinn's response was. Lomuscioalso testifiedthat heconsidered Quinn a good worker 5except that he was "v• 'ypoor in taking care of his equip-ment"about which Loinuscio"called him down a numberof times."On cross-examination Lomuscio testified that sometimein June he hireda Joseph Carrillofor Quinn's old job on thesame basis that Quinn had worked it. According to Lomus-cio he had an agreement with Corrillo for the latter topurchase the truck.On redirect it was then brought out thatCorrillo had been given a 3-month trial when hired to seeif he wanted to continue the hauling on a contract basis asowner of the truck.He did,and gave Lomuscio a checkdated September15, 1972,for $500 that apparently was tobe covered by funds he was expecting from the sale ofpropertyin Puerto Rico which as of the date of the hearinghad not yet materialized.termination discussion? The credibilityof neither witness isunassailable.I simply do not believe Quinn in his claim thathewantedto join the Union notwithstanding that his joiningcould cut his earnings from $14,000 to $7,000 a year. Histestimony that he expressed his desire to join the Union onthree different occasions to union stewards withoutanyfollowup on their part to sign him up just does not wash. Onthe other hand, Lomuscio's mconsistent and conflicting tes-timony, his answering questions before they were asked andhis appearance of nervousness on the witness stand did notenhance hisreliability either.Everything considered I credit Quinn in this instance.While his wanting to join the Union on its faceseems in-credible to me,6 even more incredibleseemsLomuscio'smethod of doing business. An attempt to sell a $9,000 or$10,000 truck and enter into a long term hauling contractis simply not done the way Lomuscio's own testimonyshows that it was done 7 without some extraneous or ulteriormotivation; and the only such motivation possible in thisrecord is the Union.8Considering my skepticism regarding the testimony ofboth sides here, the most that can be said is that whathappened between the Union and Quinn is not clear. Equal-ly unclear is the basis for Lomuscio's attituderegardingQuinn's relationship to the Union. Nor is it necessary toconjecture as to either of these matters since Lomuscio'sown testimony admits the union motivation for Quinn'stermination.Thus, whetherLomuscio terminated Quinn asa result of pressure from the Union (as I suspect;' but thecase wasnot pleaded or tried on that theory) which wouldhave involved encouragement of union membership, or asa result of his own initiative to prevent Quinn fromexercis-ing his Section 7 rights which would involve discouragementof union membership, the result is the same. Quinn's dis-charge was discriminatory within themeaningof Section8(a)(3) and (1) of the Act. I so find.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents set forthin section III,above, occurring in connection with itsbusinessoperationsdescribed in section I, above, have aclose, intimate, andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.ConclusionsThe issue here is a very narrow one and turns largely onthe resolution of credibility. Did Lomuscio tell Quinn hewas terminating their relationship to prevent Quinn fromjoining the Union as Quinn testified? Or, as Lomuscio testi-fied, did Lomuscio make no reference to the Union in the4 Lomuscio's premature answer here evoked a testy rebuke from his coun-sel to allow him to finish his questions before he started his answers.5Upon inquiry from another trucking firm that hired Quinn shortly afterhis termination with Respondents,Lomuscio gave Quinn a good referencesaying that he recommendedhim "highly."V. THE REMEDYIt has been found that the Respondents have violated the6Nonetheless, it is conceivable that Quinn might have "wanted"tojom theUnion if it was the only way he could continue working-even at a substan-tial cut in pay7 There was no preliminary offer or negotiations whatsoever.Quinn wasasked to make a ten thousand dollar investment and enter into a year'scontract on the spur of the moment and with only two alternatives-to acceptimmediately or terminate his employment with Respondents.8 Lomuscio's claim of being harassed with the care and upkeep of the truckdoes not make sense in view of his having a mechanic working for him.9Quinn's testimony stands unrefuted in the record that the union stewardtold him that the Union would strike if Lomuscio did not "let" Quinn join. 80DECISIONSOF NATIONAL LABORRELATIONS BOARDAct in certain respects. Accordingly, I will recommend thatan order issue requiring it to cease and desist therefrom;and, because the nature of the unfair labor practices com-mitted here are of such gravity as to present a threat offuture violations of the Act, I shall recommend that Re-spondents cease and desist from in any other manner inter-fering with, restraining or coercing its employees in theexercise of their statutory rights. Affirmatively I shall rec-ommend that Respondents offer reinstatement to CharlesQuinn and make him whole for the loss of pay he sufferedbecause of the discrimination against him, such backpay tobe computed in the customary manner 10 with interest at therate of 6 percent per annum,' 1 and that it post appropriatenotices of compliance with such order as the Boardissues.[Recommended Order omitted from publication.]'OF.W. Woolworth Company,90 NLRB 289.11 IsisPlumbing and Heating Co.,138 NLRB 716.